EXHIBIT 10.1

AMENDMENT NO. 5 TO

EMPLOYMENT AGREEMENT

FOR KEITH JACKSON

WHEREAS, ON Semiconductor Corporation (“Company”) and Keith Jackson
(“Executive”) entered into an Employment Agreement dated as of November 10, 2002
(“Agreement”);

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

WHEREAS, the Agreement was subsequently amended on November 19, 2002, March 21,
2003, May 19, 2005, and February 14, 2006 for various reasons;

WHEREAS, there have been recent amendments to the Internal Revenue Code of 1986
(“Code”) that have added Code Section 409A and related guidance has been
provided on this section’s interpretation and application (collectively,
“Section 409A”), which apply to nonqualified deferred compensation plans;

WHEREAS, Section 409A’s definition of nonqualified deferred compensation plans
is broad, and comprises payments that do not resemble traditional deferred
compensation plans, including certain arrangements promising payments upon
separation from service (“Termination Payments”);

WHEREAS, Termination Payments that are subject to Section 409A must comply with
certain requirements, including a requirement that any Termination Payment made
to a key employee of a public company must be delayed at least six months
following the employee’s separation from service and must be distributed
pursuant to a fixed payment schedule (under which the first payment shall not be
made less than six months after the separation from service);

WHEREAS, the consequences of failure to comply with Section 409A may be
significant to a key employee, however, there is transitional guidance issued by
the Internal Revenue Service that allows for amending through December 31, 2006
the terms of plans or arrangements providing for the deferral of compensation in
order o comply with Section 409A ;

WHEREAS, the Agreement of the Executive entitles him, in the event of
termination under circumstances specified under the Agreement, to Termination
Payments that are subject to Section 409A; and

WHEREAS, in order to ensure that no violation of Section 409A occurs with
respect to Termination Payments under the Agreement, the Company and the
Executive now wish to further amend the Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. Section 5(a) of the Agreement related to “Termination Payment” is hereby
amended by replacing such section in its entirety with the following:

“(a) Without Cause. In the event of the termination of the Executive’s
employment during the Employment Period by the Company without Cause (including
a deemed termination without Cause as provided in Section 3(f) herein), in
addition to the Executive’s accrued but unused vacation and Base Salary through
the Date of Termination (to the extent not theretofore paid) the Executive shall
be entitled to continue to receive his Base Salary at the rate in effect as of
the Date of Termination for a period of two (2) years following the Date of
Termination, with such Base Salary to be paid (i) in an initial lump sum equal
to six months’ Base Salary on the six-month anniversary of the Date of
Termination and (ii) thereafter in installments in accordance with the Company’s
normal payroll practices; provided that the payments and benefits provided
herein are subject to and conditioned upon the Executive executing a valid
general release and waiver (in the form reasonably acceptable to the Company),
waiving all claims the Executive may have against the Company, its successors,
assigns, affiliates, executives, officers and directors, and such waiver
becoming effective, and the payments and benefits are subject to and conditioned
upon the Executive’s compliance with the Restrictive Covenants provided in
Sections 9 and 10 hereof. Notwithstanding the foregoing, the Executive shall be
required to mitigate any damages that the Executive may incur as a result of a
termination of his employment by the Company without Cause (including a deemed
termination without Cause as provided in Section 3(f) herein) during the
Employment Period by seeking employment comparable in terms of compensation,
position and location to the Executive’s employment hereunder. Any amounts that
the Executive earns pursuant to such employment shall offset and reduce the
amount of severance required to be paid to the Executive pursuant to this
Section 5(a) during the two-year period following the Date of Termination. For
purposes of the paragraph, “employment” shall mean any activity for which the
Executive is compensated as a result of the rendering of services, whether such
services are rendered as a common law employee, a partner, sole proprietor,
independent contractor or otherwise. The Executive shall be required to provide
such evidence as the Company may reasonably require regarding the amount of such
earnings. Except as provided in this Section 5(a) and Sections 2(e), 7 and
10(d), to the extent applicable, the Company shall have no additional
obligations under this Agreement.”

2. A new Section 13(k) is added to the Agreement under the “Miscellaneous”
section and it hereby provides the following:

“(k) This Agreement is intended to constitute an enforceable contract for the
payment of compensation, severance and certain other benefits. The Agreement is
not intended to constitute a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code. Notwithstanding the foregoing, in the
event this Agreement or any benefit paid to Executive hereunder is deemed to be
subject to Section 409A of the Code, the Executive consents to the Company
adopting such conforming amendments as the Company deems necessary, in its sole
discretion, to comply with Section 409A of the Code, without reducing the
amounts of any benefits due to the Executive hereunder.”

 

2



--------------------------------------------------------------------------------

3. Except as otherwise specifically provided in this Amendment, all terms and
conditions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the 1st day of September 2006.

 

EXECUTIVE:     Keith Jackson, in his individual capacity      

By:

 

/s/ KEITH JACKSON

     

Name:

 

Keith Jackson

     

Title:

 

Chief Executive Officer and President

CORPORATION:     ON Semiconductor Corporation      

By:

 

/s/ SONNY H. CAVE

     

Name:

 

Sonny H. Cave

     

Title:

 

Senior Vice President and General Counsel

 

3